--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



GEOVAX INC.
EMPLOYMENT AGREEMENT--ANDREW KANDALEPAS
1 February 2007




This EMPLOYMENT AGREEMENT (the "Agreement") by and between GeoVax Inc., a
Georgia Corporation ("Company"), and ANDREW KANDALEPAS ("Employee"; and with the
Company, collectively, the "Parties"), is entered into and effective as of: 1
February 2007
(the "Effective Date”).


Employee will serve as a SENIOR VICE PRESIDENT of the Company. The Company and
Employee desire that Employee be employed by the Company in the above capacity
under the terms of this Agreement. Therefore, in consideration of the mutual
covenants and agreements set forth herein, it is agreed:
 
1.    Employment; Duties. Employee is hereby employed by the Company under the
terms of this Agreement, and Employee accepts such employment. Employee shall
serve in the position as defined above and shall perform the following duties
(“Employees Duties”): such duties as are customary for someone in that position
and duties that may be reasonably assigned from time to time by the President
and CEO and in the absence of the President/CEO, the Company’s Board of
Directors (BOD]. Primary duties include but are not limited to: specified
corporate functions, coordination/management of financial activities inclusive
of private placements of stock in both domestic and international markets; fund
raising via sales of securities and other means of fund raising inclusive of
grants, business contracts and any other activities that may be assigned from
time to time.
 
2.    Term of Agreement. The term of Employee’s employment under this Agreement
commences on the “effective date” and shall end upon the termination of
Employee’s employment with the Company as provided herein. The Company may
terminate this Agreement upon at least 30 days prior written notice to Employee,
and such termination shall be effective on the termination date described in
such notice (or such earlier time as the Company and Employee may agree).
Notwithstanding the foregoing, the termination of this Agreement shall not
terminate the Company’s obligation to make any payments to Employee for services
performed and expenses incurred prior to the date of such termination, or as set
forth below; and shall not terminate Employee’s obligations under Section 14, 15
and 16 below.
 
3.    Base Salary. The Company shall pay Employee $210,000 annually, payable at
least monthly, with annual reviews. Performance and salary reviews are at the
discretion of the President/CEO or Board of Directors and may occur more often
than annually in line with job responsibility changes. Employee accepts direct
deposit of compensation to his/her bank account. Employee agrees to accept
electronic payroll transfer and deposits to a bank account of their choice.
 
4.    Performance Reviews. Performance reviews will be conducted at least
annually by the President/CEO.
    
5.    Annual Bonus Potential. An annual fiscal year bonus will be considered and
recommended, if appropriate, by the President/CEO and must be BOD approved. The
actual amount shall be at the discretion of the President/BOD based on
Employee’s and the Company’s performance and achievement.

1

--------------------------------------------------------------------------------


 
6.    Equity Stock Incentive. The Company shall consider the grant of stock
options to Employee under the Company’s then current stock option plan. These
options would allow employee the right to purchase shares of the Company’s
common stock at an exercise price per share yet to be determined. The options
will have an expiration date and vesting schedule which will be set by the Board
of Directors.
 
7.    Moving Expenses. N/A
 
8.    Temporary Living Expense. N/A
 
9.    Travel Expenses. The Company shall reimburse Employee for usual and
customary business travel expenses reasonably incurred in the performance of
Employee’s Duties, based on receipted expense reports, including reimbursement
for all general business use of personal auto, based on a per mile rate as set
for the by the Company from time to time (currently $0.40 per mile). Employee
will use best efforts to minimize all travel and travel expenses and use
alternative less expensive forms of travel when possible. Pre-approval of travel
expenses exceeding $1000 for an individual trip is required. Employee agrees to
adhere to Company policies regarding documentation and limitation of travel
expenses as may be established or amended from time to time.
 
10.     Other Business Expenses.
 
a.    Office: Company will reimburse for office expenses up to $2,000 per month
upon receipt and approval of an expense report. Expense report should include
receipts for each individual office expense exceeding $300 but all expenses up
to $2000 should be reported.
 
b.    Other: TBD
 
11.     Benefits. Employee will be entitled to the following benefits in line
with the company’s ongoing benefits program administered through an HR
employment agency [Administaff Inc.] or other company selected benefits
administrator. Benefit details are provided in an information packet available
from the Company.


a.    Life Insurance Benefits: $50,000 in term life insurance. Additional
insurance is available through the HR agency.


b.    Long-Term Disability Insurance: As provided


c.    Medical & Dental Insurance  As provided 
 
d.    Vacation: Four (4) weeks paid vacation.


e.    Holidays: Nine (9) paid holidays.


f.    Retirement Plan: Company provides an Administaff [employment agency]
administered Company 401(k) Retirement Plan that allows Employee to contribute
up to 15% of salary on a pre-tax basis up to a maximum as prescribed under
federal law. Employer matching and/or profit contribution will be at the
discretion of the Company and approved annually by the Board. Company matching
is currently $0.25 for each $1.00 of employee 401(k) contribution up to a
maximum. [See Plan for details]

2

--------------------------------------------------------------------------------



 
12.     Termination Provision---Non Voluntary


a.    With Cause. If Employee is terminated with cause, Employee’s employment,
compensation and benefits will terminate immediately (unless otherwise provided
by law), and Employee shall not receive any severance payments.
 
b.    Without Cause. If Employee is terminated without cause, Employee must be
given 30 days notice, and his salary will continue to be paid for 1 week for
each full year of service.
 
13.     Termination Provision---Voluntary. Employee may voluntarily terminate
his employment on 60 day written notice to the Company, and Employee’s
employment, compensation and benefits will terminate on the effective date of
termination (unless otherwise provided by law), and Employee shall not receive
any severance payments.
 
14.     Record Keeping and Payment. Employee shall keep and file with the
Company an expense report for all business expenses for which Employee seeks
reimbursement, and Employee shall be reimbursed for such documented business
expenses within thirty (30) days of submitting a request for reimbursement.
 


15.     Restrictive Covenants. Employee acknowledges that the restrictions
contained herein are reasonable and necessary to protect the legitimate business
interests of the Company, and will not impair or infringe upon his right to work
or earn a living after his employment with the Company ends. The restrictions
imposed herein shall apply during Employee’s employment with the Company and,
except for the longer period specified below for the protection of Trade
Secrets, thereafter for a period of two (2) years after the termination of
employment for any reason (the “Restricted Period”).


a.   Trade Secrets and Confidential Information. Employee represents and
warrants that: (i) he is not subject to any agreement that would prevent him
from performing Employ ee’s Duties for the Company or otherwise complying with
this Agreement, and (ii) he is not subject to or in breach of any non-disclosure
agreement, including any agreement concerning trade secrets or confidential
information owned by any other party.
Employee agrees that he will not: (i) use, disclose, or reverse engineer the
Trade Secrets or the Confidential Information (as defined below), except as
authorized by the Company; (ii) or during his employment with the Company, use,
disclose, or reverse engineer (a) any confidential information or trade secrets
of any former employer or third party, or (b) any works of authorship developed
in whole or in part by him during any former employment or for any other party,
unless authorized in writing by the former employer or third party; or (iii)
upon his resignation or termination (a) retain Trade Secrets or Confidential
Information, including any copies existing in any form (including electronic
form), which are in his possession or control, or (b) destroy, delete, or alter
the Trade Secrets or Confidential Information without the Company’s consent.
Notwithstanding the above, such information may be disclosed to authorized
representatives of the US government in federal grant applications and to third
parties in connection with licensing, financing and other commercial agreements,
in each case to the extent the failure to provide such information would
materially prejudice the Company’s ability to secure the grant or enter into the
desired commercial relationship, and provided that in each case Employee uses
his best efforts to cause the person(s) receiving such information to protect
its confidentiality and limit its use, including securing a written
confidentiality agreement where possible.

3

--------------------------------------------------------------------------------



The obligations under this subsection 15.a shall: (i) with regard to the Trade
Secrets, remain in effect as long as the information constitutes a trade secret
under applicable law, and (ii) with regard to the Confidential Information,
remain in effect during the Restricted Period.


b.   “Confidential Information” means information of the Company, to the extent
not considered a Trade Secret under applicable law, that (i) relates to the
business of the Company, (ii) possesses an element of value to the Company,
(iii) is not generally known to the Company’s competitors, and (iv) would damage
the Company if disclosed. Confidential Information includes, but is not limited
to, (i) future business plans, (ii) the composition, description, schematic or
design of products, future products or equipment of the Company, (iii)
communication systems, audio systems, system designs and related documentation,
(iv) advertising or marketing plans, (v) information regarding independent
contractors, employees, clients and customers of the Company, and (vi)
information concerning the Company’s financial structure and methods and
procedures of operation. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and disclosed by others without violating this Agreement or the legal rights of
any party, or (iii) otherwise enters the public domain through lawful means.


c.   “Trade Secrets” means information of the Company, and its licensors,
suppliers, clients and customers, without regard to form, including, but not
limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information (i) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.


d.   Non-Solicitation of Customers and Business Partners. During the Restricted
Period, Employee will not solicit any customer of the Company, or any for-profit
or not-for-profit enterprise in a commercial or research relationship with the
Company, on his own behalf or on behalf of any other person or entity, for the
purpose of providing any goods or services competitive with the business of the
Company as described in the Company’s Business Plan or thereafter (the
“Business”), or for the purpose of diverting the benefits of any such
relationship away from the Company. The restrictions set forth in this Section
apply only to the customers and enterprises with whom Employee had interaction
(i) in an effort to establish, maintain, and/or further a business relationship
on behalf of the Company, and (ii) which occurs during the last year of
Employee’s employment with the Company (or during his employment if employed
less than a year).


e.   Non-Recruitment of Employees. During the Restricted Period, Employee will
not, directly or indirectly, solicit, recruit or induce any employee of the
Company or any affiliate of the Company either to terminate his or her
employment relationship with the Company, or work for any other person or entity
engaged in a business like the Business.
 
16.     Work Product. Employee’s Duties may include creation of inventions in
areas directly or indirectly related to the business of the Company or to a line
of business that the Company may reasonably be interested in pursuing. All Work
Product (as defined below) shall constitute work made for hire. If (i) any of
the Work Product may not be considered work made for hire, or (ii) ownership of
all right, title, and interest to the legal rights in and to the Work Product
will not vest exclusively in the Company, then, without further consideration,
Employee assigns all presently-existing Work Product to the Company, and agrees
to assign, and automatically assigns, all future Work Product to the Company.

4

--------------------------------------------------------------------------------



 
The Company will have the right to obtain and hold in its own name copyrights,
patents, design registrations, proprietary database rights, trademarks, rights
of publicity, and any other protection available in the Work Product. At the
Company's request, Employee will perform, during or after his employment with
the Company, any acts to transfer, perfect and defend the Company's ownership of
the Work Product, including, but not limited to: (i) executing all documents
(including a formal assignment to the Company) necessary for filing an
application or registration for protection of the Work Product (an
"Application"), (ii) explaining the nature of the Work Product to persons
designated by the Company, (iii) reviewing Applications and other related
papers, or (iv) providing any other assistance reasonably required for the
orderly prosecution of Applications. Employee will provide the Company with a
written description of any Work Product in which he is involved (solely or
jointly with others) and the circumstances surrounding the creation of such Work
Product.
 
"Work Product" means (a) any data, databases, materials, documentation, computer
programs, inventions (whether or not patentable), designs, and/or works of
authorship, including but not limited to, discoveries, ideas, concepts,
properties, formulas, compositions, methods, programs, procedures, systems,
techniques, products, improvements, innovations, writings, pictures, and
artistic works, and (b) any subject matter protected under patent, copyright,
proprietary database, trademark, trade secret, rights of publicity, confidential
information, or other property rights, including all worldwide rights therein,
that is or was conceived, created or developed in whole or in part by Employee
while employed by the Company and that either (i) is created within the scope of
his employment, (ii) is based on, results from, or is suggested by any work
performed within the scope of his employment, (iii) is directly or indirectly
related to the business of the Company or a line of business that the Company
may reasonably be interested in pursuing, (iv) has been or will be paid for by
the Company, or (iv) was created or improved in whole or in part by using the
Company's time, resources, data, facilities, or equipment.
 
17.     Arbitration.
 
a.   Any controversy, claim or dispute arising from, out of or relating to this
Agreement, or any breach thereof, including but not limited to any dispute
concerning the scope of this arbitration clause, claims based in tort or
contract, claims for discrimination under federal, state or local law, and/ or
claims for violation of any federal, state or local law (any such controversy,
claim or dispute being referred to herein as a “Claim”) shall be resolved in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association then in effect. Such arbitration shall take
place in Atlanta, Georgia. The arbitrator’s award shall be final and binding
upon both parties.
 
b.   A demand for arbitration shall be made within a reasonable time after the
Claim has arisen. In no event shall the demand for arbitration be made after the
date when an institution of legal and/or equitable proceedings based on such
Claim would be barred by the applicable statute of limitations. Each party to
the arbitration will be entitled to be represented by counsel and shall have the
right to subpoena witnesses and documents for the arbitration hearing. The
arbitrator shall be experienced in employment arbitration and licensed to
practice law in the state of Georgia. The arbitrator shall have the authority to
hear and grant a motion to dismiss and/ or motion for summary judgment, applying
the standards governing such motions under the Federal Rules of Civil Procedure.

5

--------------------------------------------------------------------------------



 
c.   Except as otherwise awarded by the arbitrator, each party shall pay the
fees of its respective attorneys, the expenses of its witnesses and any other
expenses connected with presenting its Claim or defense. To the extent permitted
by law, the prevailing party shall be entitled to receive, in addition to all
other relief, payment of all expenses of litigation and arbitration, including
attorney’s fees.
 
d.   The parties indicate their acceptance of the foregoing arbitration
requirement by initialing below:
 


/s/ Donald Hildebrand  
/s/ Andrew Kandalepas  
For the Company
Employee                      

 


 
18.     Miscellaneous. This Agreement constitutes the entire agreement between
the Parties concerning the subject matter of this Agreement. This Agreement
supersedes any prior communications, agreements or understandings, whether oral
or written, between the Parties relating to the subject matter of this
Agreement. This Agreement may not be amended or modified except in writing
signed by both Parties. This Agreement shall be assignable to, and shall inure
to the benefit of, the Company's successors and assigns, including, without
limitation, successors through merger, consolidation, or sale of a majority of
the Company's assets. Employee shall not have the right to assign Employee’s
rights or obligations under this Agreement, except as permitted under the laws
of descent and distribution. The laws of the State of Georgia shall govern this
Agreement
 






The Parties hereto have executed this Agreement as of the day and year first
written below.




GEOVAX, INC.
     
By:    /s/ Donald Hildebrand      
Date:   1 February 2007 
Donald Hildebrand
 
President/CEO
         
EMPLOYEE:
         
By:    /s/ Andrew Kandalepas    
Date:   1 February 2007 
Andrew Kandalepas
 


 
 
 
 
 6

--------------------------------------------------------------------------------